—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered September 2, 1993 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
On this appeal, petitioner initially contends that he was denied his right to adequate employee assistance and his right to call witnesses. Petitioner, however, did not raise these issues at his disciplinary hearing and we agree with respondent that he has thereby waived them. In any event, the record fails to offer any support for these contentions. Finally, although petitioner’s administrative review was not completed within the time deadlines imposed by regulation, such time limits are directory rather than mandatory and petitioner has failed to demonstrate that the delay caused him substantial prejudice.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.